DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:
Regarding claim 31, the claim limitation “cm3/g” should be changed to –cm3/g--.
Appropriate correction is required.
Regarding claim 20, the recitation of SR should contain the degree sign--°SR—furthermore the first recitation of °SR should recite what the acronym stands for, Schopper-Rigler.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the claim 20, the term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, 12-13, 16, 18, 21, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127).
Regarding claims 1 and 13, McAdam discloses a smoking article filler (abstract; equivalent to an aerosol generating article) comprising:
a filler material (col. 2, ll. 17, 23; equivalent to a reconstituted material) comprising:
about 5-50% of a high fat or high oil containing residue (col. 2, ll. 23-25), the residue being the remainder of the plant material after extraction has occurred (col. 2, ll. 12-16; equivalent to an extracted material) from the shell of a cocoa plant (col. 2, ll. 8-9; equivalent to a cocoa husk), in the form of a fiber (see Col. 1; ll. 25-28);
about 0-20% carbon (col. 2, ll. 28-29), wherein the temperature of the coal is considerably cooler than the burning temperature of materials, such as carbon (col. 4, ll. 26-36); and
about 2-30% aerosol source (col. 2, l. 27-28), the aerosol source being glycerol, polyhydric alcohols, propylene glycol, and triethylene glycol (col. 5, ll. 27-34; equivalent to a humectant).
	Additionally, McAdam teaches that oils extracted from the initial high fat or high oil material may have a flavor that may be used as a substrate material, and the treated remainder is used as a combustible fuel material (Col. 6, ll. 26-42) and suggests using organic fillers (Col. 2, ll. 20).
	
However, McAdam does not explicitly teach wherein the reconstituted cocoa husk material contains water soluble cocoa husk components in an amount of less than about 50% by weight (Claim 1) or less than about 8% by weight (Claim 13). Specifically, McAdam teaches that the cocoa plant fibers are extracted thereby containing an undisclosed amount of water-soluble components. 

The determination of optimum or workable ranges of the water-soluble cocoa husk components to achieve desired flavoring would have been characterized by routine experimentation. See MPEP 2144.05 IIB.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of water to cocoa shells, temperature, and/or time of extraction as suggested in Hess to obtain various amounts of substantial extraction of flavoring materials because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)) and because McAdam suggests extracting the cocoa material and then adding the extracted flavor to the filler (Col. 6, ll. 26-42).

Moreover, McAdam is silent as to web building fibers.
	Chapman teaches a rod of tobacco material and/or other carbonaceous materials (abstract; interpreted as an aerosol generating material) comprising tobacco, hardwood, softwood, coconut hulls, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added hardwoods and softwoods as in Chapman to the composition of McAdams because (a) Chapman includes carbon in the filler material, and hardwood and softwood are carbonaceous materials; and (b) such as modification achieves a higher burn temperature resulting in a more complete combustion of the filler column (Chapman; Col. 4, ll. 1-12) thereby reducing the amount of sidstream smoke produced (Chapman; col. 3, ll. 10-15)
Regarding claim 2, modified McAdam discloses that the smokable filler material contains little tobacco or no tobacco therein (Col. 1, ll. 49-53).
Regarding claim 3, modified McAdam discloses the tobacco being cut tobacco leaf (Col. 1, ll. 10-15). 
Regarding claim 4, modified McAdam discloses the smokable filler contains little or no tobacco (Co. 1, ll. 49-53). Since modified McAdam discloses a product with little or no tobacco, the amount of nicotine would also be low. Moreover, McAdams discloses the same composition as claimed and therefore would be expected to disclose producing less than 0.0008 mg nicotine/mg smoke. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. See MPEP 2112.01. 
Regarding claim 10
Regarding claim 12, modified McAdam discloses the smokable filler material contains little tobacco (Col. 1, ll. 49-53; interpreted as treated with a nicotine composition since tobacco has nicotine)
Regarding claims 16 and 18, modified McAdam discloses 0-20% carbon (col. 2, ll. 28-29) wherein the carbon is in the form of hardwood and softwood fibers (Chapman; Col. 4, ll. 1-12).
Regarding claim 21, modified McAdam further discloses that the filler material includes 25-80% inorganic filler (Col. 2, l. 26). 
Regarding claim 29, modified McAdam discloses wherein the slurry of filler material is formed into a dried sheet material and shredded into strands (Col. 10, ll. 15-28).
Regarding claims 30-31, modified McAdam disclose the filler material slurry of filler material is formed into a dried sheet material and shredded into strands (Col. 10, ll. 15-28), the filler including the extracted cocoa fiber (Col. 1; ll. 25-28), hardwood and softwood fibers (Chapman; Col. 4, ll. 1-12), and humectant (see col. 5, ll. 27-34).
Therefore, since modified McAdams discloses the filler material having the same structure as claimed (shreds of claim 29) and the same composition as claimed (extracted cocoa husk, web building fibers, and humectant of claim 1), the filler of modified McAdams is expected to have a static burn rate of greater than 4 mm/min and have a filling power of greater than 4 cm3/g and less than about 10 cm3/g. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 33, modified McAdam discloses a smoking article comprising a wrapper enwrapping a rod of smokable filler material (Col. 5, ll. 59-61). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127) as applied to claim 1 above and further in view of Schmidt et al. (US 4306578).
Regarding claim 14, modified McAdam discloses the aerosol generating material as discussed above with respect to claim 1 including both hardwood and softwood fibers (Chapman; Col. 4, ll. 1-12).
However, modified McAdam is silent as to the web building fibers comprising delignified cellulosic fibers.
Schmidt teaches a reconstituted tobacco sheet (abstract; Col. 1, ll. 10-15) comprising tobacco, which includes reconstituted tobacco and tobacco substitutes such as cocoa (col. 6, ll. 10-17) and delignified 2-12 percent by weight of a delignified hardwood pulp comprising cellulose fibers (see claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardwood fibers in modified McAdams to include the delignified hardwood pulp in an amount of 2-12% as in Schmidt because (a) McAdam suggests using cellulosic binders and organic fillers; and (b) such a modification is beneficial because enhances the tensile and tear properties of the sheet (Schmidt; claim 4). 

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127) as applied to claim 1 above and further in view of Perfetti et al. (US 2004/0255965) as evidenced by Aft (“Pulp Freeness Conversion Chart” https://aft-global.com/en/resources/pulp-freeness-conversion-chart; accessed Feb 10, 2022). 
Regarding claims 20 and 26, modified McAdam discloses the aerosol generating material as discussed above with respect to claim, wherein the slurry of filler material is formed into a dried sheet material and shredded into strands (Col. 10, ll. 15-28).
However, modified McAdam is silent as to where in the extract cocoa husk fibers and the web building fibers are refined in an amount greater than 60°SR and less than about 90°SR; and the reconstituted cocoa husk material has a basis weight of 40-120 gsm. 
Perfetti teaches a reconstituted tobacco material (abstract) comprising tobacco that is extracted, and the pulp portion is refined to a desired consistency for form a mat or web (para. 26), wherein the pulp in the slurry is refined in a conical refiner to a Canadian Standard Freeness (CSF) of about 50-200 mL (para. 48) and is formed into a sheet having a dry weight basis of 40-50 gsm (para. 48). 
As evidenced by Aft, a CSF of 50-200mL is equivalent to 51.5-80.0°SR (see Table). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have refined the cocoa fibers, hardwood fibers, and softwood fibers as in modified McAdam to have a desired freeness of 51.5-80.0°SR as in Perfetti because such a modification involves optimization of prior art conditions (see MPEP 2144.05(II)(A)), and such a range is desirable for forming sheets of reconstituted tobacco (Perfetti; see paras. 26, 48). Moreover, it would have been obvious to said skilled artisan to have modified the basis weight of the reconstituted tobacco material of modified McAdam to have a dry basis weight of 40-50 gsm as in Perfetti because such a modification also involves optimization of prior art conditions (see MPEP 2144.05(II)(A)).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127) as applied to claim 29 above and further in view of Uren (US 2016/0366926).
Regarding claim 32, modified McAdam discloses the aerosol generating material as discussed above with respect to claim 29. 
However, modified McAdam is silent as to the reconstituted cocoa husk material has been blended with a cannabis filler. 
Uren teaches a smokable cannabis product (abstract) wherein the invention allows for the manufacture of a cannabis product that is blended with tobacco (para. 3), the cannabis product includes cannabis leaves (see Fig. 1) is rolled into a cigar (para. 21), wherein the cannabis has therapeutic effects for a variety of disorders such as sleep disorders, anxiety, neurodegenerative disorders and multiple sclerosis (para. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added cannabis as in Uren to the filler of McAdam in order to achieve a therapeutic effect that treats a variety of disorders (Uren; para. 2). 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127) as applied to claim 33 above and further in view of Rose et al. (US 2013/0306087).
Regarding claim 36, modified McAdam discloses the smoking article as discussed above with respect to claim 33 comprising the smoking article comprising a wrapper enwrapping a rod of smokable filler material (Col. 5, ll. 59-61).
However, modified McAdam is silent as to the wrapper including a plurality of discrete reduced ignition areas being spaced along the axial direction of the smoking article and having a diffusivity of less than about 0.5 cm/s at 20°C
Rose teaches a smoking article (abstract), the smoking article (see Fig. 1) including a wrapper (122’) including a plurality of banded regions (126; interpreted as a plurality of discrete reduced ignition 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the plurality of banded regions as in Rose to the smoking article of McAdam in order to improve the ignition propensity characteristics of the smoking article (Rose; para. 62). 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127) as applied to claim 1 above and further in view of Lang (US 2020/0384221).
Regarding claim 39, modified McAdam discloses the smoking article as discussed above with respect to claim 1.
However, modified McAdam is silent as to a heating device and a chamber, the chamber containing the aerosol generating material, the heating device being positioned so as to heat the aerosol generating material for producing an inhalable aerosol without burning the aerosol generating material. 
Lang teaches an aerosol generating article (abstract) comprising an aerosol forming substrate (20; Fig. 1-2) and an aerosol generating device (110; equivalent to a heating device) including a chamber (see Fig. 2; interpreted as the space occupied by the aerosol forming substrate 20) containing the aerosol forming substrate (see Fig. 2), the aerosol generating device includes a heating element (20) inserted directly into the aerosol generating substrate (para. 121), wherein the aerosol enters the cooling element (40) at 60 degrees (para. 124; interpreted as producing an aerosol without burning).











Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712